                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JAMES EDWARD COLEMAN, ADC #650408                                                      PLAINTIFF

v.                                Case No. 3:19-cv-00097-KGB

KEITH BOWERS, Jail Administration, Craighead County
Detention Center, et al.                                                           DEFENDANTS

                                             ORDER

       Before the Court is the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 19).          In her Proposed Findings and

Recommendation, Judge Harris recommends that plaintiff James Edward Coleman’s complaint be

dismissed without prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond

to the court’s orders. No objections have been filed, and the deadline for filing objections has

since passed. After careful consideration, the Court finds no reason to alter or reject Judge Harris’

recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendation in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 19). The Court dismisses Mr.

Coleman’s complaint without prejudice. The Court denies as moot the Proposed Findings and

Partial Recommendation submitted by Judge Harris (Dkt. No. 7).

       It is so ordered this 27th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
